Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the weight”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 20 recite the limitations  “the number” and “the smallest”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski (US PG Pub 2017/0354770), in view of Lui (A survey of run-to-run control for batch processes, 2018).
With respect to claims  1 and 13, Radwanksi teaches a blood separation device, including a centrifuge configured to receive a blood separation chamber, a plurality of pumps and a controller ([0012], blood separation device, a separator configured to receive a blood separation chamber; a pump system; and a controller), the controller configured to execute a cycle to initiate pumps to convey components, separate blood, and determine if target amount of a component is reached ([0012], controller configured to command the pump system to convey blood from a blood source into the separator ([0075-0077]), command the separator to separate said at least one target blood component from the blood in the separator ([0078-0081]), command the pump system to convey said at least one target blood component out of the separator, continue executing), in one embodiment the controller is provided with the total blood volume of the blood source (TBV), a platelet pre-count, or the initial concentration of the blood source and other information, or calculate the amount of blood to be processed per cycle, including an initial amount, ([0065-0074], controller configured to determine or be provided with an initial target amount of blood to be processed), and platelet post count or a target platelet concentration to be achieved ([0065-0074], to collect a target yield of at least one target blood component),  the separator separates the blood into RBC, PPP and PRP outputs (Fig. 14, [0075-0085], the initial target amount of blood to be processed has been conveyed from the blood source into the separator and said at least one target blood component separated from the initial target amount of blood to be processed has been conveyed out of the separator as an actual yield of said at least one target blood component), the process may be a batch process in which a cycle is repeated, and the controller may calculate the amount to blood to be processed during each cycle ([0069], replace the initial target amount of blood to be processed with an adjusted target amount of blood to be processed). Radwanski teaches the collection efficiency of the blood separation device is CE ([0067]) and the per cycle amount of blood is calculated using the collection efficiency ([0070-0074]), the controller may calculate a variety of parameters to be used during the procedure, the controller may calculate the total amount of blood to be processed to achieve the selected platelet post-count ([0066]), and the process may be a batch process in which a cycle is repeated, and the controller may calculate the amount to blood to be processed during each cycle. However, Radwanski does not explicitly teach the adjusted target amount of blood to be processed based at least in part on a difference between the target yield and the actual yield when next executing. 
Liu teaches run to run (R2R) control of batch processes, and that R2R controllers adjust control actions in a supervisory manner after successive batches to ensure optimal operation of each batch (abstract, Introduction), R2R is used to eliminate initial recipe bias, process shifts, and pattered disturbances using steps of process modeling and online model tuning and process control to relate input variables to output variables, and that R2R control techniques can be utilized in the biomedical field (1.2), algorithm variables include yk system output, and uk control input to a dynamic model used to adjust and control process outputs (2.1). Lui teaches R2R consists of modeling and control action calculation and the dynamic model is used to adjust the settings to control process outputs by methods including single and double exponentially weighted moving average, model predictive control, optimizing adaptive quality control, and artificial neural networks (2.2), and in various control configurations control input uk is based at least in part on a difference between the target yield and the actual yield when next executing (see 2.2.1 uk calculated using ak which is an exponentially weighted average of the historic deviations from the first run to the kth run, see calculations in 2.2.2, 2.2.3, 2.2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate run to run control into Radwanski’s device and method as according to Liu R2R is useful in the biomedical processes and can eliminate initial recipe bias, process shifts, and pattered disturbances (1.2).
With respect to claims 2 and 14, the blood separation device of claim 1 and the blood separation method of claim 13 are taught above. Radwanski teaches the process may be a batch process in which a cycle is repeated, and the controller may calculate the amount of blood to be processed during each cycle, as discussed above (the controller is configured to replace the adjusted target amount of blood to be processed with a further adjusted target amount of blood to be processed), Liu teaches R2R algorithms based at least in part on a difference between the target yield and the actual yield after executing -using the adjusted target amount of blood to be processed (2. R2R control Algorithms). 
With respect to claim 3, the blood separation device of claim 1 is taught above. Liu teaches the controller is configured to determine the difference between the target yield and the actual yield, and determine the adjusted target amount of blood to be processed (see 2.2.1 uk calculated using ak which is an exponentially weighted average of the historic deviations from the first run to the kth run, see calculations in 2.2.2, 2.2.3, 2.2.4). 
With respect to claim 4, the blood separation device of claim 1 is taught above. Radwanski teaches a user interface allowing an operator to provide instructions to the controller ([0040], the controller is configured to be provided with information), and the controller is provided with the total blood volume of the blood source (TBV), a platelet pre-count, or the initial concentration of the blood source and other information, or calculates the amount of blood to be processed per cycle ([0065-0074], determine the adjusted target amount of blood to be processed), Liu teaches calculations using the difference between the target yield and the actual yield, as discussed above.
With respect to claim 5, the blood separation device of claim 1 is taught above. Liu teaches an adjustable tuning parameter, in equation (4) for ak exponentially weighted average (p 109, col 2, the controller is configured to be provided with a scaling factor based at least in part on the difference between the target yield and the actual yield and to determine the adjusted target amount of blood to be processed based at least in part on said scaling factor. 
With respect to claim 6, the blood separation device of claim 1 is taught above. Radwanski teaches a user interface allowing an operator to provide instructions to the controller ([0040], the controller is configured to be provided with information), and the controller is provided with the total blood volume of the blood source (TBV), a platelet pre-count, or the initial concentration of the blood source and other information, or calculates the amount of blood to be processed per cycle ([0065-0074] the controller is configured to be provided with the adjusted target amount of blood to be processed).
With respect to claims 7 and 15, the blood separation device of claim 1 and the blood separation method of claim 13 are taught above. Radwanski teaches the per cycle amount of blood (the adjusted target amount of blood to be processed) may be calculated based on the platelet concentration of the blood, and that the platelet concentration changes over cycles ([0071]), Liu teaches R2R control relates input variables and output variables or response (1.2), and variables include yk system output, and uk control input as discussed above, and that inputs and outputs can be vectors (2.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s R2R control into Radwanski’s device and method, with platelet concentration as one of Lui’s variables, such Radwanski’s per cycle blood amount based is based at least in part on a difference between at least one blood source characteristic before and after executing steps as described in Lui in order to eliminate initial recipe bias, process shifts, and pattered disturbances.
With respect to claims 8 and 16, the blood separation device of claim 1 and the blood separation method of claim 13 are taught above. Radwanski teaches a blood separation device and method as discussed above including a the per cycle blood amount. Liu teaches exponentially weighted moving average, and ak is an exponentially weighted average of the historic deviations from the first run to the kth run (p 109, the controller is configured to access a plurality of recorded differences between target and actual yields for the blood source, determine an average of two or more of said plurality of recorded differences, and determine the adjusted target amount of blood to be processed based at least in part on said average). 
With respect to claims 9 and 17, the blood separation device of claim 8 and the blood separation method of claim 16 are taught above. Liu teaches an adjustable tuning parameter (weight) for the WEMA filter, the larger the forgetting factor λ, more recent measurements are weighted in the EWMA controller (p 109, controller is configured to weigh at least two of said two or more recorded differences differently when determining said average). 
With respect to claims 10 and 18, the blood separation device of claim 9 and the blood separation method of claim 17 are taught above. Liu teaches the R2R controller applies an exponential weighted moving average filter to smooth the control action (p 109, the controller is configured to employ exponential smoothing techniques when determining the weight to be assigned to at least one of said recorded differences). 
With respect to claims 11 and 19, the blood separation device of claim 8 and the blood separation method of claim 16 are taught above. Radwanski teaches a blood separation device and method as discussed above including a the per cycle blood amount. Liu teaches exponentially weighted moving average, and ak is an exponentially weighted average of the historic deviations from the first run to the kth run (p 109, the controller is configured to calculate at least one moving average when determining the adjusted target amount of blood to be processed). 
With respect to claims 12 and 20, the blood separation device of claim 8 and the blood separation method of claim 16 are taught above. Liu teaches exponentially weighted moving average, and ak is an exponentially weighted average of the historic deviations from the first run to the kth run (p 109), and artificial neural networks (ANN, machine learning, ANN with BP training algorithm learning rate (p 112 col 2), ANN optimize the weights by minimizing the objective loss function for which the least squared error is used (p 112-113, the controller is configured to employ machine learning techniques to determine the number of recorded differences to be included when determining said average so as to produce the smallest mean squared error when determining said average.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang (Survey on iterative learning control, repetitive control, and run-to-run control, 2009).
Srinvasan (Dynamic optimization of batch processes I. Characterization of the nominal solution, 2003).
Srinvasan (Dynamic optimization of batch processes II. Role of measurements in handling uncertainty, 2002).
Shokry (Dynamic Optimization of Batch Processes under Uncertainty via Meta-MultiParametric Approach, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777